Case 3:20-cv-00180-MEM-DB ‘Document 19-8 Filed 07/08/20 Page 1 of 13

 

Final Appeal Decision Dismissal

Secretary's Office of Inmate Grievances & Appeals |
Pennsylvania Department of Corrections
03/06/2020 11:09 1920 Technology Parkway :

; Mechanicsburg, PA 17050 i

 

‘Inmate Name:

 
 

‘Grievance #:

 

This serves to acknowledge receipt of your appeal to final review for the grievance identified above. In accordance
with the provisions of DC-ADM 804, Inmate Grievance System Policy, this Office has reviewed all documents
provided as part of the grievance record. Upon consideration of the entire record, it is the decision of this office to
dismiss your appeal to final review due to a failure to comply with the provisions of the DC-ADM 804, as specified
below. ,

 

i oe : .
| iDecision: Dismiss

    

 

 

Rationale: |
* The grievance or appeal was not submitted within fifteen (15) working days after the events upon which claims’
are based. ‘

   
 

Response:

Your appeal to final review needed to be postmarked by 12/05/19; however, it was not postmarked until 02/03/20.
While you indicate that you sent an appeal to this office in December, this office has no record of ever receiving that
appeal. Further, you have not provided the required documentation for a proper appeal to final review. Specifically,
you have not provided a copy of the first initial review response that you received, Therefore, your appeal to this
office is dismissed.

 

 

cc: DC-15/Superintendent - Camp Hill
Grievance Office

 

DC-ADM 804, Inmate Grievance System Procedures Manual

 

 

Section 2 - Appeals, Attachment 2-G Issued: 1/26/2016 Effective: 2/16/2016

LW2870 Grievance #:823045 EXHIBIT

ZAMICHIELI, LAMONT 3 Pagel of 1
# ink

 

 
ON

Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 2 of 13 .

‘

f

 

DC-804

COMMONWEALTH NSYLVANIA
Part 1

DEPARTMENT 4 Oafipnsvivan
,

7

  

OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR
Het SF

elenate N R
PAMan eS NAME ‘ rele bel WwOST ,

WORK. ae

  

 

FACILITY:

ScZ~ anphill

LU (DIO

ie cre ry’s ait-S i
vite & Appeals
SIGNATU INMATE;
Bout for
Reh Leman
Relieky DEG
0

 

 

 

   

HOUSING ASSIGNMENT:

LW2376 EBlaric teed acyl AA 14)

F oFPA but LCL ~-tarp Dh clo nick be, 7
€ inmate Nee tenth Tat Beto ees oe Bo Orsore eee ns
ae Bede 7

understandable manner,“eltechunt tone
3. List in Block B any action you may have taken to resolve this me Be sure to Include the identity of ets {,
Staff members you have contacted. Riel ant deam ele Rete lichen Benet af a. ha
A. Provide a brief, clear statement of your picvins. nv

Additional paper may be used, feximurn two hehe O
Pages poe DC- er and one one- gided 8%" x 11" page). State all een that yon are seeking.” 94 aq
im re Dewted ACcess fo ALL

KY

PHL ings nega
Act’ the DTU, Pliey 18.9.) | Sechm IY Stadoe!
yore be ortid ort Lea SP bo ovat Structured tates at Cach M741

 

 

 

 

INSTRUCTIONS;

1. Refer to the DC-ADM 804 for Escsyteld my
4. State your grievance in Block A in a brief and

by

utof Cet} Ach uits ad Jou,
fotalns 26 hours oHeas}- weekly - LA AD! Qo 5 cab earn
oe prune Sapte iy Gywisied gut Sch toeteohui disoadea parecer ne Anti
ciBebiltes At Roel oe cotati “Pon [Sou on %/a7/ /19 pack to ply
a eee oteall_. no oupS, NO Shavers 0 Yaa ND Tadividuicl duet
Sought Tose Arcrruiles Progress Sravices a Te
Poe 3k ji4 rat “ape
boat! Gra ok A Benvea "E wot Grreckd ASAP es SO Ort gene trea tiect- Pro
r etors Coy ne Cer EOF NID em #¢ bs LJ s 4
ey | ce Sooke ore lens. Ths hrs pent bersé ie gu /
4 {- fut,
Sym tpog. oi pane ft hore aco “ane ilprent dei boxeh rae Mb ferensgy Ada nt IT 4
PY SOW 5.04 oF TH Ge shen ae, ACO te TERA sehen TY DM nego wall be of al
outoRce ps Te cai is

     

plant, ABdYD, PTSD. & Quan &ead under 118 fe
cea Gisr-oMagl, zr
fal aL ol hevind- Sa oece eeliatalloa thi volt conte Toh
Hs mn \ 5
S gal Cees Mekis or fect bach rey pref
NMED
mug

  
 

     

J TE
B. List actigns akon and sta Gee oH ups re Se atro tis,
cells oe wrete |, “en S. oe hove Bbc aor on) Hahn oak eee ae ah,

i LOMea, Sedtey an 8, ce* 3 save EC Atte
Te ied BS She 3 iad wits

FEL WO ostete Ma L Lake Red 16 haweg) wh Cet]
efteres wheners Men exc dered ache 8 ese Are SSIs Foes one

n and on on ave

 

  
   

 

 
 
        
   

 

>of a

céelf

 

 

Signature of Facility Grievance Coordinator Date Heng be wa Doawacnd

WHITE Facility Grievance Coordinator Copy

CANARY File Copy
GOLDEN ROD Inmate Copy *

Rekie “Sopepo cesh tompynsetiey!
» UebeP: Te & eed Progra
j we, ACAD . eo
Diu sty on > All
1 aperoge | me eh ;
Sintére aed

DC-ADM 804, Inmate Grievance System Procedures Manual Greasy Re
REM ReLo Lidkhae

Section 1— Grievances & Initial Review.
RES Brae Paedtees & Re

Issued: 1/26/2016
Effective: 2/16/2016 Reseek ~ Trredicle Qe lecse Lecturtd Contrantes a

PINK Action Return Copy Thar

fo (S21 Sechepilh
ry

Tefiint new Weug surey

Wy Pi ants po

dont Se he g sharers
aie

Aa be Schlep a

is P.0,0 PiKceo.+

Co Aevr™CLs prs discly|

A eCoredeA ery iS$ues-
Bhan Eade cr ort
ment 7 ‘Cites, uf

Wad enraitar a O.b.1.
_Case 3:20-cv-00180-MEM-DB_ Document 19-8 Filed 07/08/20 Page 3 of 13
Yo ( Cc
DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE

Patt ss oe DEPARTMENT OF CORRECTIONS
As’. APPaltt Boa oUg tol. ldyoamsager Jor Qesuibert) GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANGESS™ } =

 

 
   
  

 

 

 

 

 

 

 

 

TO: FACILITY GRIEVANCE COOMDINATOR FACILITY. = DATE: Inf

spot bare Da ER OR eg ol
: E NAMES — SNATURE OF INMATE: Slewbata
Fatiert Zanchie li BLWR870| © ee
WORK ASSIGNMENT: HOUSING ASSIGNMENT: ean,
Ao E_ Block apd Celf Al-(sCsojoce

 

INSTRUCTIONS: & alse sebucted Crd grrevree dated Falta ,anhy guths ne Rel ey BAS doy DEhMrecert Inmed
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system. weleese @ Be Eplerey eet on qdrems
2. State your grievance in Block A in a brief and understandable manner. Relehascequested it OC ee! Gaie
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the Ydenttys of

Staff members you have contacted. Palrety VS-Z-\ Serhod!4 Sates intmreles ace osk acl Qroups ow Samy daw hose
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum twoT BTL |, Me

| pages (one DC-804 form and one one-sided 814” x 11* page). State all relief that you are seeking. Sep
Appeal F BQ364S hs Faulilymancger ay The Lerechens Cray Grier Ariee by Toye
HEBk rAd oO Friyolus ReRobas te fMe4dewpt+e Prevent retor Betts my Rete dels
Bxleusled cor Velie. So hed No Rerseru & Meiect such gaiewmuce Sleting Th grieve
Reed op dRrart events rot BL Preszdt Scfctebiy | Please Read sty oniywel ghicvAmee.,,.
The events ore Te Save ag in Polley (3.2 i sechow pe ore Seton as Se tapte Ges see
AC Yo of A ‘ sal 5 OUTGE Retabeatian. Aut oad
Lrkad Loot Areal oy 8O eee Os COON Reisinsgiae ABA ised ics he
Cuoloyses ox SCE~Coetyhi y Ais Caraga, Ke Cdytins M2 Cor Bal ® Acormedele nt) bach th As The STY
Policy Va-s.l Sean 14 States mAs offer. me, QO hoirro® orlohe tf AcAUHy progres See GA
bough ahouvers, Vand cukilorn taccensise a weelt, .xbrroteed oor unsterctie hours 48 Zan a Dios
hme on TL Ph Boe mented Leal th pastet as Sey eudymevelly Uli Servons reg nioge 9 bral
takin Sedtrede a TLBTU Aa obdeugt SrUide aod hare Tugs [Olan oF Senied Access fo Thebe
; Unt {fa Bead PRE, Win Me 28
erwyited femme Went le ws Relay, oN Ar gnie unas Cove fants ae autos
BOC HreceeMla chkG ola That TM wetland Josete Grp avbet cel) Un ae es
Psu, chologe Pryth Atay Cl Maved ony Canard Cells TReen iN Some Soret — ae Celt evbem
TST OOO, Sor4 fen Ne Pasr Monthy Le Becuse Combarer fSuicide ClO! Theugits behou itn Cast
Wt iy BAmenter heath drrc bi lties jad nctees me Mare Laced yy Rertised “aradeed note Lidia
B. List actions taken and staff you have contacted, before submitting this arievance.& eel foe
STU POS rors edhken Sega hrouarect ‘in Regular DT4 Cee op eed) ihe Canin a ee
Commk Seucide By hoinging mysuhArom The Bansigate oF % Rexelag Cell NG Te Comene elt hes flags
Windws 0 NO Bars aikes an dean BR Olrce fe hang myStil cise trom The Beably Binks on BDC //s
TP etapa nie} offe ted, Aan TH 4r4Os Prograns Pay De hed Hafors Fron 8/27 ha 14,9) 17 cahed alba

FeSArkd Starccded Hemp OG Places Baekein Poo, fro]4fid fo a)elit_. re o-dunned dwn Pog an 4/ajg

Your grievance has been received and will be processed in accordance with DC-ADM 804.

 

 

NI

 

 

 

 

 

Signature of Facility Grievance Coordinator Datey waht 2h wt Comert
cell om NOT, DShal\
WHITE Facility Grievance Coordinator Copy CANARY File Copy” PINK Action Return Copy (S¢ efered fr Boas

GOLDEN ROD Inmate Copy Ord Now houses wn Camerace | Alig ae Las Roop denice ACLS
te qos VB-R.1 Seohen £4... ns Group iAShract® Cane fo
CE terofRy 9TupS.. Lo Mark Gdkag te (OX cudnt QranQ out oF cetl
Whe Or’ krows Lamy SCkeot od Come cat 222 This vraletes Doe

DC-ADM 804, Inmate Grievance System Procedures Manual °°'<4 38\ Seether ly, De Agccermne yore

Section 1— Grievances & Initial Review v Attachment 1-A

Issued: 1/26/2016 — mets dated Aalig gg ss Rerhatent Basebalty Aig tas neduonk UV, TehN E
Effective: 2/16/2016 FE submited dee eee Aleit od

in ot. on AL thee Aw ls Wrerekes ADA DIL NU" [Qebobtetwnebe bands
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 4 of 13

Remanded Initial Review Response

SC] Camp Hill
2500 Lisburn Rd
Camp Hill, PA, 17001-8837

 

11/04/2019 41:47

_ ee ee ee ee ae mre et a ie

 

Inmate Name: ZAMICHIELI, LAMONT DOC #; LW2870
Facility; == == Camp Hil Unit Location: - E/A
Grievance #: EBSA ‘

This serves to acknowledge receipl of your grievance lo ihe assigned Grievance Officer. The response is as follows:

Decision:Grievance Denied . ;
it is the decision of this grievance officer to uphold, deny or uphold in part/deny in part the inmate's initial

grievance. This response will Include a brief rationale, surnmarize the conclusion, any action taken to resolve

- the issue(s) raised In the grievance and, relief sought.

Response:

in accordance with DC-ADM 804 - Inmate Grievance System, this writer has reviewed and investigated the
concerns and issues you have brought forth in your qrlevance dated 9/3/2019 = 823045, It shall be noted for the
record in this response thal an extension was granted via the Facility Grievance Officer forthwith.

Upon review of your grievance, you allege that you are being denied both structured and unstructured out of cell

- (OOC) activities while being housed in the DTU on E Block, and more specifically, while being housed in a camera
cell. You also allege/claim that staff has nol made an effort at your cell front to offer the activities, Furthermore, you
allage this Is a retaliatory action(s) with a direct correlation to a PREA concern you have lodged against Unit Manager
Ritchey. You continue to allege further retaliation by staff in an_atternp! lo remove your D Stability code. In writing,
you also claim discrimination, violations of the 13.8.1, violalions of the 8lh amendment, deliberate Indifference, cruel
and unusual punishment, violations of the DRN settlement and violations of the AOA title V. You claim to have ,
multiple diagnosis to support your D stability rating and go onto to articulate a plan to hang yourself when removed
from a camera cell at any time when housed in the DTU in a regular cell, For relief you are seeking an immediate cut
of your disciplinary custody (DC) time and subsequent release to general population (GP), to maintain your D-Code, .. .
be offered OOC aciivities, DTU group facilitators to be lectured, an apology to yourself. You are requesting
$50,000.00 in compensation for these perceived injustices.

This writer has investigated your allegations and submits the following :

(1). You have not provided any substantiated evidence to support your allegations. (2) | have reviewed both physical
and electronic records and observed that multiple facility deparlments and a plethora of job classifications all denote
a striking similar pattern.(3) That pattern being - your behavior(s) are premeditated and clearly present an attempt at
secondary gain. (4) Your behavior(s) and documented actions clearly substantiate staff's judgement and ~
documentation thereof that you are belligerently refusing to participate in OOC activities yourself - not through the
decision(s) of the staff involved in any treatment. (5) Records indicate thal you personally ,and the program as an
entirety, are offered over and above the required programming in both structured and unstructured formats. |

have uncovered no evidence of staff retaliation, wrongdoing and/or the unjustly refusal to offer you programming as
you allege. II is evident that strong pattern of maladaptive behaviors is existent and/or velled threats by you to

’ try and manipulate staff for secondary gain, Whal-this writer finds paracloxical is thal you have documented this
against yourself by proxy in this filing, Addilionally, this wriler posits no evidence of any process and/or review to
remove your D-Stabilily code. However, as an investigator assigned, | cannol make a determination as requested to
either maintain or remove a stability code. Stability codes are assigned and or remaved by qualifiéd psychology and .
psychiatry slaff through another process other than the OC-ADM 804. The unit you are housed on is audited by
multiple internal entities and outside agencies. All of the audils and reviews indicale a unil/program that is operated
well above the required parameters. - Fe

Lastly, | find this grievance to be frivolous in nature as no evidence has been presented by you to support your

DC-ADM 804, Inmate Giiovanve System Procedures Manual

Section 1 - Grievances & Initial Review, Attachment 1-D / Issued: 1/28/2016 Effective: 2/16/2016
LW2B70 — Griavance #:823046

ZAMICHIEL!, LAMONT . _ Page of 2
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 5 of 13

Remanded initial Review Response

SCI Camp Hill
2500 Lisburn Rd °
Camp Hill, PA, 17001-8837

 

11/04/2019 11:47

+.

 

tare a ee si ee a ee pe,

allegations and evidence observed/uncovered by this wriler directly contradicts your allegations and substantiates a’
veritable exact opposite of what you are alleging. There is no evidence of retaliation, discrimination, violations of _
constitutional rights, established procedure, policy or laws. Any and all relief is hereby denied at this level: which
includes stability code assignment or maintenance, compensation in the form of $50,000.00, release from the DTU
and/or DC time cul, facilitator lectures and an apology to your person, END*

 

 

@ Frivolous:

A lengthy diatribe which is nothing more that an altempt al manipulation and the besmirching of staff who are trying
fo treat the maladaptive behavior(s) presented.

Signature: 1 Z } h/af{7
Name: E, Stracco .
Title: -  btarn
Approver: T. Heist og
Date: | “Hh “aig
CC: Facility Grievance Coordinator
DC-15

aw eee ee oe © Se ae Sl eee

DC-ADM 804, Inmate Grievance System Procedures Manual
' Section 1 - Grievances & Initial Review, Attachment 1-D Issued: 1/26/2016 Effective: 2/16/2016

Lw2870 Grievance #:823045 ;

ZAMICHIEL|, LAMONT Page2 of 2
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 6 of 13

' ‘i — au
= :

 

 

 

 

 

 

 

 

 

 

 

4 f ( (
5 \ oF 2 }
DC-804 . COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 , g SEES OBERT OF CORRECTIONS
GRIEVANCE NUMBER

OFFICIAL INMATE GRIEVANCE

TO: FACILITY GRIEVANCE ted ATOR FACILITY: * | DATE:

Ss pcre and\ eecy | Set -camhl! NEEL

FROM: (INMATE NAME & ste ‘SIGNATURE OF IN :

LaMaont- iChreli +e DW 9870 eee
WORK ASSIGNME N ae AS a T:

- | ie ) sat 297d OK Pripdls cell Ali prt. |
INSTRUCTION Tere area 2 Corschastonsh cadnvo FEC) TO SUPREME Corr clugeny Gu-opd At uni
1. Refer to the DC-ADM eons for procedures: on the we evoree system. _ Neate Wen im Tasnpeke We Sip aa

2. State your grievance in Block A in a brief and understandable manner. NekiF Sane nekel Qeques te Orie
3. List in Block B any action you may have taken to resolve this matter, Be sure to tnclutie the identity of

Staff members you have contacted. Fle Resp thet DTU Lark i5@y-SMT Dende oinebs , la ever as of dey A }s|
A. Provide a brief, clear statement of your grievance, Additional paper may be used, maximum two Theres

. pages (one DC-804 form and one one-sided 814" x 11" page). State all rélief that you are seeking x, De
‘pica | # PIGS fo feclity CNNGEA ES gp eer shall not have Beens dened on Makle
aS fruvilws. hp Devan 6 (ACA eit haw he [she lowwS Tat Tle Pa DEC. Sce-Camy bu
itletes Th fh Nagi Fe Stmaaly wort . ll iveeks Cos oro OCCUSE

Them gad me of vais
Seni a Bei Win » The sch ~Compliti employees Dont delet Sue inroks 0 tnertet bog {I

Hy
Beheve 6Tat every acho 2 fol Corathen SME umeles-fele boon nnd
\SSues ‘undone ADA, She. Laleive “ke Bheviog But Never owe. Use Ao cllegea prot ‘
TUNE bs Ldansteand: Sea sly mericlly ilf if UNireteS GA fo Be demindad Pet not

Bova Rebeyiotol He a Kented neath, prctosl esyclological Dehect Nat 1°

SEM MCE Co lew wrote !
Sunptons & C5 Thase srettons ladle eee! pe ete Ses leh fe Tay 5,
oe Cee The PA Be, WX SE camPlill AlCpls Fedenal Rundrns fom Gaverrovi+ tes cp

x Wy te
\ ge ee be Sees su Qala bai NA. Lina Ny ROSA ED Coles,

nt oy
ee. Suet CCA acne Scher e pearedebe tt Wiel fy ol Hf Fe ag a Oe ed te cen |

   
    
 
 
    

al A pdnots ell (ei lal Sei
Poaret® Mth © eode Serieus| evel él] ia Parson but ne Lice! Bg | Aven en 4
AT ULES M ll & hens &4 Sélondory Gouin Cs’ hy SPI TE arts ches Clu My
alk Y Shoat Ff Guclfed Montel ye! Me (ng bitch tae OS Menctt Bet lite aie hee

 

B. List actions ten and staff you have pantaciad. before submittin this grievance. roc rams Grins ‘, Li
LO XS. B. | Seal HM DIL Séchind 0 DAN. V- UShN C42 cl. Settlimed acprema

ve SHEA oct ¥ IL tamexes. S cf - Cont hu Cees | deni fonds Gy) ee hy
a

a Benefit SLE ear) Pameles Ay Liison OCP a WHS,
Bendel SHE iNmetes ct Provide regs 0 a saree eehince a llomovedehen 5... lee ne - le
OMA, Hd such Hell iy | Die bit pra eali 5+ Bet
coy Prog rarury conkt § Crt ene oF SEp\4 he Sr’. ty ered (hes fuse Me feathia dehons OE
Your grievance has beén received and will be processed in accordance with DC-ADM 804-Yle

  
     
 
 
 

 

 

 

Signature of Facility Grievance Coordinator . - Date Mekedk.

S48 O35
WHITE Facility Grievance Coordinator Copy = CANARY File Copy PINK Action Return Copy os

GOLDEN ROD Inmate Copy . Disc bb wet

Vitiehy Ys ae a
Fay corns cleo
Ada hi Tr V" aptd
Boar £ Ga durereys

Tun Weegedt » wgredy {

{ Perhgor ath be ohut be Rerborsade will tut {.
SHNCE cat Shak foots Bt Managua

iran Baas[getes- fron Peon te Aa ulan
Now teeters crit OU Gon Reible Burks
iatdidk *equle DM colts hewE

  
  
   
 
 

. . wa meee ere Gem re CEL. oie
DC-ADM 804, Inmate Grievance System Procedures Manual Fue ley Leased el Pu Cea “ane ee ie
Section 1 — Grievances & Initial Review ~t « & " ae ahaa Attachment 1-A 8 eqaies D
Issued: 4/27/2015 ; Ce OL RL POGL BO SOU embary, Fee Coe Alain
Effective: 5/1/2015 j S Froatrees San tome uobl tem QTEK Ganka
  
 
  

Case 3:20-cv-00180-MEM

=,

x

WHOGUMIE HLS, File G.07/08/20 Page 7 of 13 |
Phones 8 Se ied Syed wees as Shell oust arco
Plans 4p reogay tie ek Cet nomen 2) GSH Thy Meuse:

   

 

 

 

 

 

  

 

.. : ee é eo ets FOSLG 5
__ 8A De OD Qed Gueymre BOYS ati Moxgn lls [ig eye Paes
DC-144 PART2C COMMONWEALTH OF PENNSYLVANIA ‘7 feck otlatd fo ted Greg’ [raaLipren
Rev. 202 HEARING SUPPLEMENT Tatomnsa, Ste ests SW Wongeysil on B
INMATE VERSION AND WITNESS STATEMENTS DEPARTMENT OF CORRECTIONS pies sgice LAMA MabteS  Loulabrery
DC Number Name . { acility°!"" No. from PART |
‘|Lwas7a | lamichial;, Comite Zatomelt | C Au :
INMATE’S VERSION oe oe

ee cy ADD Arevs

A Gueviner st BIBous 2k 2 = Mp Pac Htneeriods Ln

TAL Vines, tod Bent chart 40 days (Stents) Sintee The Last fe or pase aihepoy
ocoktrd Grou SUL senouty Mewtebley rll nmroterasituce ¥]1 ,

oo) The Lak tre @ uAS ntl Sloare Gnd on YAR Cxcencrse tbh), ene Both

 

humions Les Rasit Neccesskes Gy} (Lop roms Seurcey Ped ults Lander Ne Air
Amyvcows uot bscblily aot bf? hel cn @ guollhed cenusly momdelly
VW Maawese cheb litt “inete Sp. Seu 1D fenk copedte bat elexien! By!
Sell lo fly Cred documents \rdlotes Ne Cade of-eues pf PRDOC, StelC Blu,
Notninsaked shot-p adused wins Muy denied ce By Avk dfrws de _aotcLley| /
AWS becuw <M WO Cos CU. . else Fykea [aK Gt-Ne ITU, tery
sulk $e Tat cell # 1-)2Q "as a Bio ded Magnet sign on ty? of tLe
Doorg thar sey “DTU whith wD aid ef Netty Arvo er Neder
Yhok These winottS ere prod allaid b Md Acoul Koalerer Ctl] # /3-/¢
: Rusted Magret Skane NTU os to & fy Soon Hiei hy gauplct les
cba Sto of Can ceils 70 USk wreas £ Tu; Wired Grou beZwk thoes Ne
Tol ay of 10) 8p Netty Arp feo iltews log Rema De bern Celle cre
Noags 4p ose only RYU Weel} jULibL & on Ty SU AMLe Cd4/5 Duct Ne
Ellice knoe Nok fy ask flee rely cos Lame elder? Lyadid ty atese
a cwp Reuse TW se erety et net’ pre" . tu by be try IN comere Cll, F Want
att feed que CS Ve okt Lolranege, Creole) Arliny Tok rs dee Dac
Orb also Visldles 1.21 Seokus 1Y BM _Leaure Rit wmoky Cre an) Cumrortt,
fpmsée) on Ne BHA “tophitn A ped of E Block Cell AnDY, Av30,K31 eke. lll ood
Puiu wners c) TW Coliy Coalclil Londinn Marons OY aby % Aaisea! Thos (S6LE end
SePerave ancesanees a8 pofoifd vbenl xs meicaslip Cabotohand Ry Hit cls Rersch
ROCs ons Wp lolsifia as Spach? Op Li RSBES “Z bled 8 Septode Ged anves an
(Wee 8. Rered SIAO' Suede Chun: cried By COMET ene Ha boon oy Cel rege
To eto Atte urbe  Giddnede) gout Le.bleof (UMONG CCAtSS Bod Cnty ryfie an Pyd &
E lol” pan Bonesnee He Olek \os Urbthiy es RH wey Leuvepon pry
Some Dud Unt os Strealy Mealy cll rely, Aldo Avett Tee henthibreny 4 pal
1 Te pm A ea fd BRlook udaah & oly 4 Dy welts Wu sre? ror nity
BGs nS Dod Ee Rooke CHA _Woeles hes to LosLibrays @ use Fone

por pois of shee denice) Access fy Coulsbrery bet 0h cay Marts
[Riba woele cs we flare using Hh - FE aly ters (nd Louslihrey ONE 3 Pest 2 earth

Bowel, = Seug lst 10 ut et deces\ cans begeual, C8 bby) Le Cul Latucf (eS. }
ARS dined Ae cess FALOM- ORE Ame Bal Ne ce Ane wha sd eS eA) MAStelin. GAR xan. sa a ch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 8 of 13

Facility Manager’s Appeal: Response
SCli Camp Hill

2500 Lisburn Rd
Camp Hili, PA, 17001-8837 |

1

 

 

  

Response:.

_| am in receipt of your appeal and have reviewed the original griev

. find no evidence to support your alle:

 

 
  
  
  

B ity
|Grievance #:

Wes

   

|
iced
This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted above.
In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following response is
being provided based on a review of the entire record of this grievance. The review included your initial grievance,
the Grievance Officer's response, your appeal to me and any other documents submitted,

 

 

Nae nt mr,

  
 

Decision:Uphold Response

 

  

‘ance as well as the Grievance Officer's response.
hts of seriously mentally iil inmates "and accuse them and me

In your appeal, you claim SCI Camp Hill violates the rig
of manipulating for secondary gain.” You allege staff do not take mentally ill inmates seriously. You go on to allege
"staff discriminate or deny inrnates have psychological/psychotic disabilities that they show symptoms of." In your .
lengthy appeal you further claim staff take kickbacks and embezzle government funds. You believe your rights have
been violated. You list several other complaints, however your penmanship is illegible. In relief you request the same
relief requested as in the initial grievance.

| find the Grievance Officer properly investigated your grievance concerns and provided an appropriate response. |
gations above. Records indicate you are being offered both psychological and
psychiatric services by qualified personal on a regular basis. You are also being offered OOC as dictates per policy.

No evidence of wrongdoing has been identified,

Therefore, | uphold the initial response and your appeal and any requested relief is denied.

@ Frivolous:
The allegations made are not based on an

 
  

 

 

cc: DC-15
File

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-B issued: 1/26/2016 Effective: 2/16/2016

‘LW2870 — Grievance #:823045 I

ZAMICHIELI, LAMONT

Page1 of 1
= Seek, GHASeERPCYANABAAMEM- D (RiethaGA)6l §) Filed 07/08/20 Page90f13 — gaigy ma

  
 
   
  
   
   
  
  

 

 

 

 

 

 

AML ww) Satpal alse Recends |Seug y. Lament Rawondh wwrrcke t Lid 2276 .
We MMe ok 2 re Compt Lis Listed) eh rapa | Sor—Comphi
ON BLS APOC
ee Adand SB Anat Reued ( ONeUANCe ap Saxous) Dae: 1/31 209
“Quatre z eels DCU coprechad
Comm Cee _ Weis bt Sirs ee covet Fe. of UhameneseatRegnnse on Talase. ‘ ta rae 4 na
nel Pep odd LIS me
ma eus ViaS Seams AS My UPDeked APDed | B 2304S Olea sé hele é
gins Sanoe WAcs tanith The a Meal “Cente fo Grsel. Rulers Boled ralelig 44 Panty

Nos

ZIDNSG Agersign cubs vet trode, <r Rel vis NO Qe Goyrr4 (Oo Me_tz) stubs —
vi & Cus pdahea ooeeal” Weorune Lust Neceidd rT fos Are ad REVitinLA
SRD ik Souls Menlagis Res. oensse Thar se Never Rece ved ON OR aftund Re cbte 1

 

 

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lo
vralee | Stats due WS Nowe, Qeceswus dinteughely Menmer, 745 UNeble dy Prepeal.
Fe CMe 2 SENSE ebeeal “ut Loan actobly seins Qe ospensse  Thenghice Lac verte
12800 FS fle tw on tne te eee) ‘ed Consder ths Oppel feled tsi/a20
r Sralors cath, oht Sala Qleli4 2 Fons i HO fw s/t [6 to 1/2214 ancy PA
w$ Su SEA] ahr fo _valeliq theoks on Puce testo hh ont DRA_o Not allaned Cry Pens, Peni a?
a \ i ! UG CPA Dens itt RO%US. NOS Laotang
Sh Gd Racoowy Ded \Whalia st need ctu ores tah! NBAL_T Ste brad rm Regen sho ash.chp te
Z 7 Mas. Necutshas ean SD Ly Jeu DH, 24900 TF eppecled on 12[c/i4¢ ws food Sedng Cevpa
pee Wot Del Leal da cccompurdake my Montel Leal ty daisabatdys col AR re Sepia 5
2 303 Ad®enl Ye BIRUS Wy Anal NCview .. TL cpweel tu domtal k goer
& Se 3 ALMUE aad mark Co lars Pe pedrolns weet, CoPr- Souler, \S. Neosat oak ets art
o) qs an WED ere oA Ser - Comp wl lua! fee Mén: belli ll nereles SCrerz
4 83 a3 one) ONY 9. mt) aANmehes a Men Pu laic fer SeCondary Ga IA)... Fest oft
3 yt 99m 4S daScrumavelt.d AGCInyy he _od) closed o¢ ACs 0 Becedere cole xB Tite)
5 a4 Bacal OLA hme. Wseod a, MU Str Hemet bata lM c/inss oisebslies Such
= % BAAS Carole che dsandy, “irocresius Mee AV hr Socied Bosonclly Userder .
CESS PSCC Dork Mord The BBA Semhas MAY Seohinl SC.2 jt wet
4 sh3 to dake s\silaaon Weg ollered 10 syruntitd aubel call bmw aahker Orgrom
£ 36 Polveneg ey Peuthol anit Coumseles teedmon! Sexrclir, ole. alse
ae sald Toa ys Toh wwetzel) Sel beeen agrrerent | Bemienel Dd leesap wilt 3-0
a re Rasch hualts Neh jonk of PA ned Wieizel Or Doc on Relatfef cU\

 

heel

Se. Weel’s Nowreerlta zal PA LWe <penliially WwW Psolahen 0 Hu seth
See Py 0 2 £ Ne cactoros Unley “ef thais EE “ Skeuchtrd ewt
. obeett hue ond or stourburtd pehuily CS out Lived! ws Lobon, ef
yd Vax ees Poogromm ne, Reatnced.r Pepale” is ‘Sluctotd LeMaAhes- hasan
ah Meas <Tewgle X Pern Copal iv Qrototed Pragraus anroy Dus
socarechonel Clon Progcens Rea 4 & Parole Guth MR Say alRrdn
Tree eed Orog com Med gl INR OBY od Thinlns & 6 Change valid

y Wartsed ayn. a Len ? am ban dt 20 0 RIE Ala NH om on

witlowt
feat

%
c
QS REY PE CBSE SD 0-CV-UOTSOMIEM Moe Woolmer 4928 \" Filed OLOF/2G hage:tO Gf 13 cm ijhepces .
“Al yc Ge CY SO COMMALU ang Yooh ded lag elated Le SCHL ey
a8 ‘Co Sale 4 (

qe EMG ve es Couseg, WET | im | eth, vi Cena Need cevjl, disebildy Rig Ld
Ubnak o PA Als cocleles a B™ emerged emcee CSE! Pars bre. é;
dexival & cr & reniect | later, (‘h, Coye/ lel bese \¢ dark

Care EC os ae layor Cov2e alse jefh

+

be

vite qe ‘ “ere f ( hea,
Cy ate¢l- “vdis}

oe Prveess Ly BMY dei,
Lit Sree Dean Menten! Cth Pe, Cle

CCl, Poy silef LOS.
Mi ge ARDALUINNs Mf fesse Porelé eilighhy.
CLR Ledvol Lyles te OPpeAete eva
Cro\ fovaly ude), ADA ply a va

Sou

t é4
‘Tle 3 IBC Ste ae
ies Lice dT ey lihy
Ge TT sg Le hel Li hep, AP,

FSR as
+. Macy don} nae Te finds ar Sur iMod Slane,
Cha. loeb acdss CA bes eale The ¢ fa Ps

Le VODA yay fs Kae. -
MY FOR, DTH ed (CUB corcoheeh Pega te Ooh oral
eu dence CS x4 “oy OQeMleat Thad t= lite oe (OM Carefer A

4A
IN ENfe. Wed oF, Completed) | Vhaalans 4S, Chaise Gal "Sane onftnde1 .
Mt baidg ay ‘) wEteef \rditvay ne , Spyiter, PANIC, CLO ha
is eet Progr ot . Ts lA gy lA Me 4 a mt Cena rrs , vliee ~ Auteles), Cases felis,

Mw) beliak , BA 6 fy ey ATG ap

Way
ales a Seasnidy Ace FS; vat gas
been Ada MCHES of cathe, a: .

Dopod Aad ew Le, 7 a CUS Dey NA ea) ©
4Oseards Mets he L{'2 Dro Og nants CNS ON eehere Deas <

Por hegre tant Oual Se let € 7 1 tf 2 L: Cbs Ay YELEA

QR Ecards bol Pleo} Chat dda Rerhanle Ge: rand
Se hile Te TY Then urs device Aéwss ¢ C8 OF oteJe
TAO IN GARVAME cel SUL (ods Substentel nen bbe gy

Far The Fronts a} S¢r - Coady L hola 7 Seugh] orb n
Per Canchan iN DOYS Dxc

: Cores rWilaly outed wi Dr SOWA
Se Stes, A\A PQA PRT ant Hew Shp ae (24, S18 A. 7s nas

Denipl & me. Credit tended gf eek

as. Ow ml ded Hee: pees AS. Lashed in oY Cosise fia
Sle Slate ee W2Conds Wei Cale Seem Thaidy oben ad.
ry \

9), Coos Rofl Rue ENC! aol Pied by che DEAL cudhh ee
ce CUCM PRSdr| ear G C2CAId Baggy ce Blag of Bie Accyyed
cul cf aol LN Coleg, Cc Sértl ge sd eerecrtct~ with Day ..

SCS un § cach MLy eS Lice ( iLeP| ech Tel sr. Cerne =\h coho ekel

Reel 2 Bed PCGPENY AR FARel

cabs danas abe oy Rta A AA aS

The Be ons eased aN I. Sehag Bese

2 25a 1S contsecdu emt) "ais PU CeAL

cau Stucke Achitg | ©

a Creda”
CAH houtl oD

+ bee ae 4

A so

un ere cn ls fey. PG de

EE

a ey Sheu At oat “a
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 11 of 13

2020

Secretary’s Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

This serves to acknowledge receipt of information associated with your intent to appeal a grievance (identified below, if
available) to final review, to communicate your concern(s) to the Secretary's Office of Grievances and Appeals, and/or to
check the status of review related to your matter. "4

Inmate Name! ==] LAMONT ZAMICHIEL | inmate Number: <22] LW2870
‘SCI Filed ats LCurrent SCl: | CAM
iGrievance # (if avallable);@ea 623045, 629443, 831712, 631716, 832782, 833719, 034200, 835088

 

 

 

 

 

   

   

a) You have already received final disposition/review on this issue through this Office,

x b) This Office has no prior record of receipt of an appeal from you regarding this issue.

c) You have already filed a grievance to seek review and resolution of this matter.

d) You are encouraged to work through institutional channels to resolve your complaint initially. If unable to

resolve your complaint informally, be advised.that the DC-ADM 804 provides a mechanism for all inmates to

seek formal resolution for concerns. =!

e) You failed to provide the official grievance number for identification purposes.

f) Your claim to have grieved or appealed this concern at the institutional level without response does not entitle

you to direct appeal to final review. Rather,.contact the Grievance Coordinator or Facility Manager's office

regarding the status of your grievance or appeal.

g) You have not yet appealed this issue to the Facility Manager. Final review will not be granted until you do

so. Upon receiving a response from the Facility Manager at the respective facility, you may-once again submit

x a timely written appeal to this Office for final review. Be sure that your appeal to this office includes’ all the
-necessary documents as outlined in DC ADM 804. If not all documents are received with your appeal, it may

be dismissed. This response does not grant you a right to an appeal if it would otherwise have been untimely

to pursue that appeal to the Superintendent.

x h) Your grievance and/or correspondence is being filed without further action for the reason(s) specified in the
Comments/Action Taken section below. : 2

i) The following action has been taken in response.to the inquiry, request, or concern communicated in your

letter. ‘ 3

 

 

 

 

 

 

 

 

 

 

    

EComiments/Action Taken: ave a Seen 4
This office is in receipt of your correspondence wherein you inquire the status of your appeals to final review for the above
referenced grievances, which you claim to have sent in December 2019. Additionally, you indicate that you sent two

misconduct appeals.

First, be advised that this office has no involvement in the misconduct appeal process. You are encouraged to contact
the Chief Hearing Examiner's Office with any misconduct related questions.

Regarding the above referenced grievances, this office has no record of receiving appeals and/or correspondence from
you related to those grievances. Additionally, records reflect that appeals to the Facility Manager have not been received
-for grievances 831716, 833719, 834269 and 835888. Final review will not be granted until you do so. Lastly, your request
for extensions is denied. .

You are encouraged to review the DC ADM 804 in its entirety to familiarize yourself with the proper submission
rocedures.

 
  

 

           

 

 

 

 

 

Signature: Amanda West Grievance Review Officer
Date: ~ | 02.13.2020 .
AMW

cc: DC-15/Superintendent — CAM
Grievance Office
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 12 of 13

ir

Hd \oF Q Stvens Page A L \y ( epee Vauruch! | IMAG Orde al Ole 45 bé
“TOL MS. DoRine LS VaR C Click Grevate Gag te eten
: | sh 2c ra a

ce,

Moms. Leamont Zamichelh KE LWO870% sce~ capil we oo
Dele tao) oso oa MRE Tay Latte arin geod OS
OMe = rere . U a nd i ; INS UF sil,

. , SSE And Cyalope Aen _ _s o te

Ore «Eves Bello ows ore. 2A doing ® Tine a Lege! x Uanchag
IMA eStats CFO Reus. \SSURS CoNDIMING MY Oe revahee ADBealg
SALMISSONS “LSenb wy Novem be, BeCeMbey oF QAIQ . anal Ta NACA en “y :
Weeder... oppecked View fe Rrrck Reyien aor ds Beas Mos ths edd
\ovent 2eeerred Any Qosporses Yer could yor Pless-e.rmerm meoF The
Sis. & The Cellansg oreurice ALPeal ps Thonks i ae te eee

©. Gtrtiumnce A VIABSYS* =. TL apeetedte Ewol eviews wtlad 4 espouse ons
© ereandl \Alahi4 ye Newer’ Qeceiied Lacrlihy menagers Cespanse, tlednds city Tcomweled SupAnl
S.Chpecléd ty Reset Reviéy 2y Plsmny TH Sciohes &S  uas in Pol ai to NU 92, Dold od uly
FMervared to BTU Z unt on Stopedcetl Situs as frye Restoches Lantil Illia, T rAS cored anyTh,
8 Spat RE ge Han Co ths neeued Maal Telers eld,’ mp -gnevnde depos Bt 23048 e,

2 ‘e eee LIES iS Cénttrah. cFEice_ int Cor ae ie { _ 2 ig? :- a
ORBEA TES cee cele, Ue spay ats ht Sit Rec

    

 
Case 3:20-cv-00180-MEM-DB Document 19-8 Filed 07/08/20 Page 13 of 13

Q) Ameunnee tt BOL, TL mMarled appeal te Ruel A NCU toy “ons
hraand, 1Ql6(\4 aS teal it all documod$s plus tee; [ty 1 MIE Say |
_ espe el xe Needed, DU Submet Tem again’ t&.

oan 4 ont ue! ceived Ql MWafpeeds es
(Sy igneunvee wien Obie g Vex ate Fotos tes

VM anvunvel te he B38 71q.. Thais Cpe leas aU
e ZB BSQT 32 grosses — | Tey FN eupasees

  

 

ae ont Bel - “oe | — winaty [aS Decembe, Owe
eBIsaBe ro
As 7 = iene De cenbe, G sole

- © AGB BBG 5374. Pe, tanpabil, Fe.

eka Need trot Are fy Qeaperd zs ceyabeige Garerrer Apply ker ne pieisies ate -
AQP eokech oN eNe cl eue. Cisteal ineanee

° bp Eat NevieN ini trelly Mgvivers , Skot-o 2 Shirt
| oF TU. QU - ao Boteve. Tok-cavied Lee - Crick: Revi eas

“hed. SO Lien dN fe 0s id. olla SEMIS ad
4 clay) perl ee Deen | \ogkat apie
